 



Exhibit 10.1
INCREASE JOINDER
     This INCREASE JOINDER, dated as of April 28, 2008 (the “Increase Joinder”),
is made pursuant to the Credit Agreement referred to below (capitalized terms
used herein which are not defined herein and which are defined in such Credit
Agreement shall have the same meanings as therein defined), among HERCULES
OFFSHORE, INC. (the “Borrower”), the Subsidiary Guarantors, each Incremental
Revolving Lender (as defined below), and UBS AG, STAMFORD BRANCH, as
Administrative Agent for the Lenders.
W I T N E S S E T H:
     WHEREAS, the Borrower, the Subsidiary Guarantors, the Lenders from time to
time party thereto, UBS Loan Finance LLC, as Swingline Lender, and UBS AG,
Stamford Branch, as Issuing Bank and as Administrative Agent for the Lenders,
are parties to the certain Credit Agreement, dated as of July 11, 2007 (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”);
     WHEREAS, pursuant to Section 2.19 of the Credit Agreement, the Borrower
proposed to the Administrative Agent on March 20, 2008, to increase the
Revolving Commitments from $150,000,000 to $250,000,000 (such increase, the
“Incremental Revolving Commitment”); and
     WHEREAS, the financial institutions signatory hereto under the caption
“Existing Incremental Revolving Lender” (each, an “Existing Incremental
Revolving Lender”) and the financial institutions signatory hereto under the
caption “New Incremental Revolving Lender” (each, a “New Incremental Revolving
Lender”, and, together with each Existing Incremental Revolving Lender, the
“Incremental Revolving Lenders”) are willing to provide a portion of the
Incremental Revolving Commitment;
     NOW, THEREFORE, the Incremental Revolving Lenders are willing to extend
such credit to Borrower, on the terms and subject to the conditions set forth
herein and in the Credit Agreement, and, accordingly, the parties hereto agree
as follows:
     SECTION 1. Commitments. (a) Each of the Incremental Revolving Lenders
agrees that it is ready, willing and able to (i) in the case of each Existing
Incremental Revolving Lender, commit to the amount of such Existing Incremental
Revolving Lender’s Incremental Revolving Commitment set forth opposite such
Existing Incremental Revolving Lender’s name below (and confirms the amount of
its aggregate Revolving Commitment set forth next to its Incremental Revolving
Commitment) and (ii) in the case of any New Incremental Revolving Lender, become
a “Lender” under the Credit Agreement and commit to the amount of such New
Incremental Revolving Lender’s Incremental Revolving Commitment and Revolving
Commitment set forth opposite such New Incremental Revolving Lender’s name
below.

 



--------------------------------------------------------------------------------



 



                      Amount of         Name of   Incremental Revolving    
Amount of Revolving   Institution   Commitment     Commitment  
UBS Loan Finance LLC
  $ 13,300,000     $ 33,300,000  
Amegy Bank National Association
  $ 10,000,000     $ 30,000,000  
Bank of America, N.A.
  $ 25,000,000     $ 25,000,000  
Capital One, NA
  $ 15,000,000     $ 15,000,000  
Comerica Bank
  $ 10,000,000     $ 25,000,000  
Deutsche Bank Trust Company
  $ 6,700,000     $ 16,700,000  
Encore Bank, N.A.
  $ 5,000,000     $ 5,000,000  
Fortis Capital Corp.
  $ 5,000,000     $ 10,000,000  
Goldman Sachs Bank USA
  $ 10,000,000     $ 10,000,000  

     Each New Incremental Revolving Lender (i) represents and warrants that
(A) it has full power and authority, and has taken all action necessary, to
execute and deliver this Increase Joinder and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (B) from
and after the Revolving Commitment Increase Effective Date, it shall be bound by
the provisions of the Credit Agreement as a Lender thereunder and, to the extent
of its Incremental Revolving Commitment, shall have the obligations of a Lender
thereunder, (C) it is sophisticated with respect to decisions to acquire assets
and assume obligations of the type represented by its Incremental Revolving
Commitment and either it, or the Person exercising discretion in making its
decision to assume its Incremental Revolving Commitment, is experienced in
acquiring assets (and assuming obligations) of such type, (D) it has received a
copy of the Credit Agreement, together with copies of the most recent financial
statements delivered pursuant to Section 5.01 thereof, and such other documents
and information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Increase Joinder and to acquire (and assume the
obligations relating to) its Incremental Revolving Commitment, on the basis of
which it has made such analysis and decision independently and without reliance
on the Administrative Agent or any other Lender, (E) delivered to the
Administrative Agent an Administrative Questionnaire in the form of Exhibit A to
the Credit Agreement, (F) if it is a Foreign Lender, delivered to the
Administrative Agent any documentation required to be delivered by it pursuant
to Section 2.15 of the Credit Agreement, duly completed and executed by it; and
(ii) agrees that (A) it will, independently and without reliance on the
Administrative Agent or any other Lender, and based on such documents and

-2-



--------------------------------------------------------------------------------



 



information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Loan Documents, and
(B) it will perform in accordance with their terms all of the obligations that
by the terms of the Loan Documents are required to be performed by it as a
Lender.
     (b) As provided in Section 2.19(d) of the Credit Agreement, each Revolving
Lender having a Revolving Commitment prior to the Revolving Commitment Increase
Effective Date (as defined in Section 2 below) that is not committing to its Pro
Rata Percentage of the Incremental Revolving Commitment (each, an “Assigning
Lender”) hereby assigns, as of the Revolving Commitment Increase Effective Date
(subject to satisfaction of the conditions precedent set forth in Section 4
hereof), to the Incremental Revolving Lenders that are not Assigning Lenders
(each, an “Assignee Lender”), and the Assignee Lenders hereby purchase from each
Assigning Lender (subject to satisfaction of the conditions precedent set forth
in Section 4 hereof), at the principal amount thereof, such interests in the
Revolving Loans (if any) and participation interests in LC Exposure and
Swingline Loans outstanding on such Revolving Commitment Increase Effective Date
as shall be necessary in order that, after giving effect to all such assignments
and purchases, such Revolving Loans (if any) and participation interests in LC
Exposure and Swingline Loans will be held by Assigning Lenders and Assignee
Lenders ratably in accordance with their Revolving Commitments after giving
effect to such increased Revolving Commitments (such interests of an Assigning
Lender, such Assigning Lender’s “Assigned Interest”).
     From and after the Revolving Commitment Increase Effective Date, the
Administrative Agent shall make all payments in respect of the Assigned
Interests (including payments of principal, interest, fees and other amounts) to
the Assigning Lenders for amounts that have accrued to but excluding the
Revolving Commitment Increase Effective Date and to the Assignee Lenders for
amounts that have accrued from and after the Revolving Commitment Increase
Effective Date.
     Each Assigning Lender (i) represents and warrants that (A) it is the legal
and beneficial owner of its Assigned Interest, (B) the Assigned Interest is free
and clear of any lien, encumbrance or other adverse claim and (C) it has full
power and authority, and has taken all action necessary, to execute and deliver
this agreement and to consummate the assignment of its Assigned Interests
contemplated hereby; and (ii) assumes no responsibility with respect to (A) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (B) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (C) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other person obligated in
respect of any Loan Document or (D) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other person of any of
their respective obligations under any Loan Document.
     SECTION 2. Effective Date. The Increase Effective Date for the Incremental
Revolving Commitment (the “Revolving Commitment Increase Effective Date”) shall
be the date on which the conditions precedent set forth in Section 4 hereto have
been satisfied, as noticed by the Administrative Agent to the Revolving Lenders
and the Borrower.

-3-



--------------------------------------------------------------------------------



 



     SECTION 3. Representations and Warranties. Each Loan Party hereby
represents and warrants to the Administrative Agent and each Lender (including
each Incremental Revolving Lender) as of the date hereof and as of the Revolving
Commitment Increase Effective Date as follows:
          (a) Each of the representations and warranties made by any Loan Party
and set forth herein or in the Credit Agreement or any other Loan Document is
true and correct in all material respects (except that any representation and
warranty that is qualified as to “materiality” or “Material Adverse Effect”
shall be true and correct in all respects) on and as of the date hereof and as
of the Revolving Commitment Increase Effective Date with the same effect as
though made on and as of such date, except to the extent such representations
and warranties expressly relate to an earlier date (in which case such
representation shall be true and correct as of such date).
          (b) No Default has occurred and is continuing, or would result from
the Incremental Revolving Commitment or the borrowings, if any, to be made on
the Revolving Commitment Increase Effective Date.
          (c) This Increase Joinder has been duly executed and delivered by each
Loan Party and constitutes a legal, valid and binding obligation of such Loan
Party, enforceable in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.
          (d) Execution and delivery by the Loan Parties of this Increase
Joinder, and consummation of the transactions contemplated hereby, (i) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except such as have been obtained or made
and are in full force and effect, (ii) will not violate the Organizational
Documents of any Company, (iii) will not violate any Requirement of Law,
(iv) will not violate or result in a default or require any consent or approval
under any indenture, agreement or other instrument binding upon any Company or
its property, or give rise to a right thereunder to require any payment to be
made by any Company, except for violations, defaults or the creation of such
rights that could not reasonably be expected to result in a Material Adverse
Effect, and (v) will not result in the creation or imposition of any Lien on any
property of any Company, except Liens created by the Loan Documents and
Permitted Liens.
          (e) After giving pro forma effect to the borrowings, if any, to be
made on the Revolving Commitment Increase Effective Date and to any change in
Consolidated EBITDA and any increase of Indebtedness resulting from the
consummation of any Permitted Acquisition concurrently with such borrowings, as
of December 31, 2007 (the date of the most recent financial statements delivered
pursuant to Section 5.01(a) or (b) of the Credit Agreement), the Borrower is in
compliance with each of the covenants set forth in Section 6.10 of the Credit
Agreement.
          (f) The Incremental Revolving Commitment of each Incremental Revolving
Lender constitutes a Revolving Commitment under the Credit Agreement, and each
Revolving Loan or other extension of credit with respect to such Incremental
Revolving Commitment,

-4-



--------------------------------------------------------------------------------



 



together with such Incremental Revolving Commitment, shall be entitled to all
the benefits afforded by the Credit Agreement and the other Loan Documents and
shall, without limiting the foregoing, benefit equally and ratably from the
Guarantees and security interests created by the Security Documents.
     SECTION 4. Conditions Precedent. The effectiveness of each Incremental
Revolving Lender’s Incremental Revolving Commitment shall be subject to, and to
the satisfaction of, in each case on or prior to April 30, 2008, each of the
conditions precedent set forth below:
          (a) The Administrative Agent shall have received:
          (i) a certificate of the secretary or assistant secretary of each Loan
Party dated the Revolving Commitment Increase Effective Date, certifying
(A) that attached thereto is a true and complete copy of resolutions duly
adopted by the Board of Directors of such Loan Party authorizing the execution,
delivery and performance of this Increase Joinder and, in the case of Borrower,
the extensions of credit permitted as a result thereof, and that such
resolutions have not been modified, rescinded or amended and are in full force
and effect and (B) as to the incumbency and specimen signature of each officer
executing any Loan Document or any other document delivered in connection
herewith on behalf of such Loan Party (together with a certificate of another
officer as to the incumbency and specimen signature of the secretary or
assistant secretary executing the certificate in this subclause (i)); and
          (ii) a certificate as to the good standing of each Loan Party (in
so-called “long-form” if available) as of a recent date prior to the Revolving
Commitment Increase Effective Date from the Secretary of State of the State in
which such Loan Party is organized and, if applicable, from the Texas Secretary
of State (or other applicable Governmental Authority).
          (b) The Administrative Agent and the Incremental Revolving Lenders
shall be reasonably satisfied that the Borrower and its Subsidiaries shall be in
compliance in all material respects with all material Requirements of Law,
including Regulations T, U and X of the Board, and shall have received
satisfactory evidence of such compliance reasonably requested by them.
          (c) The representations and warranties set forth in Section 3 hereof
shall be true and correct.
          (d) The Administrative Agent shall have received the favorable written
opinions of (a) Baker Botts L.L.P., special counsel for the Loan Parties, and
(b) Seward & Kissel, special Liberian counsel, in each case (i) dated the
Revolving Increase Commitment Effective Date, (ii) addressed to the
Administrative Agent and each Incremental Revolving Lender, and (iii) covering
(A) the applicable customary matters set forth in Exhibit M to the Credit
Agreement relating to this Increase Joinder, the Credit Agreement and the other
Loan Documents (other than the matters relating to the perfection and priority
of security interests) and (B) the matters referred to in Section 3(f) hereof.
          (e) The Administrative Agent shall have received a certificate (the
“Revolving Commitment Increase Effective Date Certificate”), in a form agreed to
between the

-5-



--------------------------------------------------------------------------------



 



Administrative Agent and the Borrower, which Revolving Commitment Increase
Effective Date Certificate shall be dated the date that the conditions precedent
set forth in this Section 4 are satisfied.
          (f) If any Revolving Loans are outstanding immediately prior to the
Revolving Commitment Increase Effective Date, each Assignee Lender shall have
paid to the Administrative Agent (for the benefit of the Assigning Lenders) 100%
of the principal amount of the Revolving Loans being assigned to it in
connection with the adjustment of Revolving Loans pursuant to Section 2.19(d) of
the Credit Agreement and Section 1(b) hereof.
          (g) If any Revolving Loans are outstanding immediately prior to the
Revolving Commitment Increase Effective Date, the Borrower shall have made all
payments required pursuant to Section 2.13 of the Credit Agreement (“Breakage
Payments”) in connection with any adjustment of Revolving Loans pursuant to
Section 2.19(d) of the Credit Agreement and Section 1(b) hereof.
          (h) The Administrative Agent shall have received (i) (A) for its
account all fees payable to it with respect to the Incremental Revolving
Commitment and (B) for the account of the Incremental Revolving Lenders all fees
payable to them with respect to the Incremental Revolving Commitment and
(ii) all other amounts due and payable on or prior to the Revolving Commitment
Increase Effective Date, including, to the extent invoiced, reimbursement or
payment of all out-of-pocket expenses (including the legal fees and expenses of
Skadden, Arps, Slate, Meagher & Flom LLP, special counsel to the Administrative
Agent) required to be reimbursed or paid by Borrower hereunder or under any
other Loan Document or agreement relating to the Incremental Revolving
Commitment.
     SECTION 5. Miscellaneous. (a) This Increase Joinder is a Loan Document
(except for purposes of Section 10.02(b) of the Credit Agreement) executed
pursuant to the Credit Agreement and shall be construed, administered and
applied in accordance with all of the terms and provisions of the Credit
Agreement. For the avoidance of doubt, all references in the Loan Documents to
Revolving Loans shall be deemed, unless the context otherwise requires, to
include references to Revolving Loans made pursuant to the Incremental Revolving
Commitments added pursuant to this Increase Joinder. Except as modified hereby,
all of the terms, conditions and other provisions of the Credit Agreement and
the other Loan Documents shall remain unchanged and shall continue to be, and
shall remain, in full force and effect in accordance with their respective
terms.
          (b) All notices, requests and demands to or upon the respective
parties hereto shall be given in the manner, and become effective, as set forth
in Section 10.01 of the Credit Agreement, except that, with respect to each
undersigned New Incremental Revolving Lender, all such notices, requests and
demands shall be delivered to the address set forth opposite such Incremental
Revolving Lender’s name on Schedule I attached hereto.
          (c) This Increase Joinder shall be binding upon and shall inure to the
benefit of the parties hereto and their respective successors and assigns. No
amendment, modification, supplement, termination or waiver of or to any
provision of this Increase Joinder shall be effective unless the same shall be
in writing and signed by the party or parties hereto against

-6-



--------------------------------------------------------------------------------



 



whom enforcement of such amendment, modification, supplement, termination or
waiver is sought.
          (d) This Increase Joinder may be executed in counterparts (and by
different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Increase Joinder by telecopier or electronic transmission (PDF format) shall be
effective delivery of a manually executed counterpart of this Increase Joinder.
          (e) Section headings in this Increase Joinder are for convenience of
reference only, are not part of this Increase Joinder and shall not affect the
construction of, or be taken into consideration in interpreting, this Increase
Joinder.
          (f) This Increase Joinder shall be construed in accordance with and
governed by the law of the State of New York, without regard to conflicts of law
principles that would require the application of the laws of another
jurisdiction.
[Signature pages follow.]

-7-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Increase Joinder to
be duly executed and delivered by their proper and duly authorized officers as
of the day and year first above written.

            HERCULES OFFSHORE, INC.
      By:   /s/ James W. Noe         Name:   James W. Noe        Title:   Sr.
Vice President, General Counsel,
Chief Compliance Officer, and Secretary     

            HERCULES DRILLING COMPANY, LLC
      By:   /s/ James W. Noe         Name:   James W. Noe        Title:  
Secretary     

            HERCULES LIFTBOAT COMPANY, LLC
      By:   /s/ James W. Noe         Name:   James W. Noe        Title:  
Secretary     

            HERCULES OFFSHORE SERVICES LLC
      By:   /s/ James W. Noe         Name:   James W. Noe        Title:  
Secretary     

            THE OFFSHORE DRILLING COMPANY
      By:   /s/ James W. Noe         Name:   James W. Noe        Title:   Vice
President and Secretary     

 



--------------------------------------------------------------------------------



 



            TODCO MEXICO INC.
      By:   /s/ James W. Noe         Name:   James W. Noe        Title:   Vice
President and Secretary     

            TODCO MANAGEMENT SERVICES, INC.
      By:   /s/ James W. Noe         Name:   James W. Noe        Title:   Vice
President and Secretary     

            CLIFFS DRILLING COMPANY
      By:   /s/ James W. Noe         Name:   James W. Noe        Title:   Vice
President and Secretary     

            TODCO AMERICAS INC.
      By:   /s/ James W. Noe         Name:   James W. Noe        Title:   Vice
President and Secretary     

            TODCO INTERNATIONAL INC.
      By:   /s/ James W. Noe         Name:   James W. Noe        Title:   Vice
President and Secretary     

            CLIFFS DRILLING TRINIDAD L.L.C.
      By:   /s/ James W. Noe         Name:   James W. Noe        Title:   Vice
President and Secretary     

 



--------------------------------------------------------------------------------



 



            DELTA TOWING HOLDINGS, LLC
      By:   /s/ James W. Noe         Name:   James W. Noe        Title:   Vice
President and Secretary     

            DELTA TOWING, LLC
      By:   /s/ James W. Noe         Name:   James W. Noe        Title:   Vice
President and Secretary     

            THE ONSHORE DRILLING COMPANY
      By:   /s/ James W. Noe         Name:   James W. Noe        Title:   Vice
President and Secretary     

            THE HERCULES OFFSHORE DRILLING COMPANY LLC
      By:   /s/ James W. Noe         Name:   James W. Noe        Title:   Vice
President and Secretary     

            UBS AG, STAMFORD BRANCH,
as Administrative Agent and Issuing Bank
      By:   /s/ David B. Julie         Name:   David B. Julie        Title:  
Associate Director     

                  By:   /s/ Mary E. Evans         Name:   Mary E. Evans       
Title:   Associate Director     

 



--------------------------------------------------------------------------------



 



            ASSIGNING LENDERS:

CREDIT SUISSE, CAYMAN ISLANDS BRANCH, as a Revolving Lender
      By:   /s/ Vanessa Gomez         Name:   Vanessa Gomez        Title:  
Director     

                  By:   /s/ Morenikeji Ajayi         Name:   Morenikeji Ajayi   
    Title:   Associate     

            JEFFERIES FINANCE LLC, as a Revolving Lender
      By:   /s/ Carl A. Toriello         Name:   Carl A. Toriello       
Title:   Executive Vice President     

            JPMORGAN CHASE BANK, N.A., as a Revolving Lender and Issuing Bank
      By:   /s/ Thomas E. Okamoto         Name:   Thomas E. Okamoto       
Title:   Vice President     

            MIZUHO CORPORATE BANK, LTD., as a
Revolving Lender
      By:   /s/ Leon Mo         Name:   Leon Mo        Title:   Senior Vice
President     

 



--------------------------------------------------------------------------------



 



            NATIXIS, as a Revolving Lender
      By:   /s/ Carlos Quinteros         Name:   Carlos Quinteros       
Title:   Director     

                  By:   /s/ Louis P. Laville, III         Name:   Louis P.
Laville, III        Title:   Managing Director     

            NORDEA BANK NORGE ASA, GRAND CAYMAN BRANCH, as a Revolving Lender
      By:   /s/ Hans Chr. Kjelsrud         Name:   Hans Chr. Kjelsrud       
Title:   Executive Vice President     

                  By:   /s/ Martin Kahm         Name:   Martin Kahm       
Title:   Vice President     

            TRUSTMARK NATIONAL BANK, as a
Revolving Lender
      By:   /s/ L. J. Perenyi         Name:   L. J. Perenyi        Title:   Vice
President     

 



--------------------------------------------------------------------------------



 



            UNITED OVERSEAS BANK LIMITED, NEW YORK AGENCY, as a Revolving Lender
      By:   /s/ George Lim         Name:   George Lim        Title:   SVP & GM 
   

                  By:   /s/ Mario Sheng         Name:   Mario Sheng       
Title:   AVP     

            EXISTING INCREMENTAL REVOLVING LENDERS:

UBS LOAN FINANCE LLC
      By:   /s/ David B. Julie         Name:   David B. Julie        Title:  
Associate Director     

                  By:   /s/ Mary E. Evans         Name:   Mary E. Evans       
Title:   Associate Director     

            AMEGY BANK NATIONAL ASSOCIATION
      By:   /s/ C. Ross Bartley         Name:   C. Ross Bartley        Title:  
Senior Vice President     

            COMERICA BANK
      By:   /s/ Gary Culbertson         Name:   Gary Culbertson        Title:  
Vice President     

 



--------------------------------------------------------------------------------



 



            DEUTSCHE BANK TRUST COMPANY
      By:   /s/ David J. Bell         Name:   David J. Bell        Title:  
Managing Director     

                  By:   /s/ Erin Morrissey         Name:   Erin Morrissey       
Title:   Vice President     

            FORTIS CAPITAL CORP.
      By:   /s/ Svein Engh         Name:   Svein Engh        Title:   Managing
Director     

                  By:   /s/ Joseph Maxwell         Name:   Joseph Maxwell       
Title:   Senior Vice President     

            NEW INCREMENTAL REVOLVING LENDERS:

CAPITAL ONE, NA
      By:   /s/ Don Backer         Name:   Don Backer        Title:   Senior
Vice President     

            GOLDMAN SACHS BANK USA
      By:   /s/ William Yarbenet         Name:   William Yarbenet       
Title:   Vice President     

 



--------------------------------------------------------------------------------



 



            ENCORE BANK, N.A.
      By:   /s/ J. David Webster         Name:   J. David Webster       
Title:   SVP     

            BANK OF AMERICA, N.A.
      By:   /s/ Jay Salltza         Name:   Jay Salltza        Title:   Vice
President     

          ACKNOWLEDGED BY:

UBS LOAN FINANCE LLC,
as Swingline Lender
    By:   /s/ David B. Julie       Name:   David B. Julie      Title:  
Associate Director     

              By:   /s/ Mary E. Evans       Name:   Mary E. Evans      Title:  
Associate Director     

 



--------------------------------------------------------------------------------



 



Schedule I
Notice Information for New Incremental Revolving Lenders

1.   Bank of America, N.A.

Bank of America Plaza
901 Main Street
Dallas, TX 75202
Attn: Taelitha Mejoy Bonds-Harris
Tel: (214) 209-3645
Fax: (214) 290-9644
Email: taelitha.m.harris@bankofamerica.com

2.   Capital One, NA

5718 Westheimer, Suite 600
Houston, TX 77057
Attn: Maria Keeling
Tel: (713) 435-7460
Fax: (713) 706-5499
Email: maria.keeling@capitalonebank.com

3.   Encore Bank, N.A.

9 Greenway Plaza, Suite 1000
Houston, TX 77046
Attn: Joyce Bostic
Tel: (713) 787-3119
Fax: (713) 267-7777
Email: jbostic@encorebank.com

4.   Goldman Sachs Bank USA

30 Hudson Street, 17th Floor
Jersey City, NY 07302
Attn: Muhammad Khan
Tel: (212) 357-4350
Fax: (917) 977-3966
Email: muhammad.khan@gs.com

 